DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on December 9, 2020. Claims 1-16 are canceled. Claims 17-20 are amended. Claims 21-28 are newly added. Examiner withdraws 35 USC 112 second paragraph rejection as necessary corrections were made to the claims. Examiner further withdraws the 35 USC 101 rejection.
Claims 17-28 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Srikant Viswanadham (Reg. No. 60,111) on March 2, 2021.
The application has been amended as follows:
Claims 1-16 (Canceled)
Claim 17 (Proposed Amendment) A computer-implemented method, comprising:
selecting a host name associated with an enterprise service provided by a remote server communicatively coupled with a remote domain name system server, wherein selecting the host name associated with the enterprise service comprises selecting the host name from an updated list of core host servers; 
the remote domain name system server to be resolved by the remote domain name system server instead of the local domain name server, wherein configuring the controller in the local domain name server comprises generating a configuration file containing configuration information specified through the command line interface, the configuration file specifying a suffix of the host name and further specifying that any host name resolution query that includes the suffix be redirected to an Internet Protocol (IP) address associated with the remote domain name system server; 
receiving, by the controller, a first host name resolution query from a first client device;
determining, by the controller, that the first host name resolution query is associated with the host name, wherein determining that the first host name resolution query is associated with the host name comprises determining that the first name resolution query includes domain name service (DNS) information that matches the configuration information; and
redirecting, by the controller, the first host name resolution query to the remote domain name system server.
Claim 18 (Currently Amended) The computer-implemented method of claim 17, further comprising:
	receiving, by the controller, a second host name resolution query from [[the]]a second client device;
determining, by the controller, that the second host name resolution query is associated with a public domain service request; and 

Claim 19 (Canceled)
Claim 20 (Previously Presented) 
Claim 21 (Canceled) 
Claim 22 (Proposed Amendment) The computer-implemented method of claim [[21]] 17, wherein configuring the controller in the local domain name server comprises providing the configuration information as an input command to the command line interface.
Claim 23 (Previously Presented) 
Claims 24-26 (Canceled)
Claim 27 (Previously Presented)
Claim 28 (Proposed Amendment) The computer-implemented method of claim [[26]]17, wherein verifying that the efficiency increase is observed comprises determining that at least a threshold percentage efficiency increase is observed.
REASONS FOR ALLOWANCE
Claims 17-20, 22-23, and 27-28 are allowed.  
The totality of each element and/or step in claims 17-20, 22-23, and 27-28 are not alluded to in the art of Raciborski. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1 and other independent claims. More specifically, the Raciborski does not teach or suggest the claim limitations as recited in claim 1 and other independent claims. It is to be noted that with applicant’s arguments and Examiners amendment has been considered as the reasons of allowing. 

However, the prior art of record fails to teach or suggest some of the steps of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455